CCA 37537. Notice is hereby given that a certificate for review of the decision of the United States Air Force Court of Criminal Appeals was filed under Rule 22 this date on the following issue:
WHETHER THE AIR FORCE COURT OF CRIMINAL APPEALS INCORRECTLY APPLIED THE STANDARD OF LAW UNDER STRICKLAND v. WASHINGTON, 466 U.S. 668 (1984) AND HARRINGTON v. RICHTER, 131 S.CT. 770 (2011), WHEN EVALUATING WHETHER *153TRIAL DEFENSE COUNSEL WAS INEFFECTIVE FOR NOT SEEKING EXPERT ASSISTANCE DURING TRIAL AFTER THE GOVERNMENT’S EXPERT WITNESS TESTIFIED.